                             1 Dennis N. Lueck, Jr. (SBN 292414)
                               dlueck@hinshawlaw.com
                             2 HINSHAW & CULBERTSON LLP
                               633 West 5th Street, 47th Floor
                             3 Los Angeles, CA 90071
                               Telephone: 310-680-2800
                             4 Facsimile: 310-614-7399
                             5
                                  Ashley M. Brettingen (SBN 315703)
                             6    abrettingen@hinshawlaw.com
                                  HINSHAW & CULBERTSON LLP
                             7    11601 Wilshire Blvd.
                                  Suite 800
                             8    Los Angeles, CA 90025
                                  Telephone: 310-909-8000      NOTE: CHANGES MADE BY THE COURT
                             9    Facsimile: 310-909-8001
                        10 Attorneys for Defendant
                           NAVIENT SOLUTIONS, LLC
                        11
                        12                     UNITED STATES DISTRICT COURT
                        13                         CENTRAL DISTRICT OF CALIFORNIA
                        14
                        15 CHARLA DAVIS,                                Case No. 2:18-cv-06506-DSF-JPR
                        16                  Plaintiff,                  Discovery Document: Referred to
                                                                        Magistrate Judge Jean P. Rosenbluth
                        17            vs.
                                                                        STIPULATED PROTECTIVE
                        18 NAVIENT SOLUTIONS, LLC,                      ORDER
                        19                  Defendants.
                        20                                              Complaint Filed: 7/27/18
                                                                        Discovery Cut-off: 6/22/19
                        21                                              Motion Cut-off: 8/12/19
                        22
                        23
                        24
                        25
                        26
                        27
                        28
HINSHAW & CULBERTSON
     11601 Wilshire Blvd.
                            LLP
                                                                       1
          Suite 800
    Los Angeles, CA 90025                                 STIPULATED PROTECTIVE ORDER
        310-909-8000                                                                                 303557335v1 1012378
                            1     1.    A. PURPOSES AND LIMITATIONS
                            2           Discovery in this action is likely to involve production of confidential,
                            3     proprietary or private information for which special protection from public
                            4     disclosure and from use for any purpose other than prosecuting this litigation may
                            5     be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                            6     enter the following Stipulated Protective Order. The parties acknowledge that this
                            7     Order does not confer blanket protections on all disclosures or responses to
                            8     discovery and that the protection it affords from public disclosure and use extends
                            9     only to the limited information or items that are entitled to confidential treatment
                        10        under the applicable legal principles.
                        11              B. GOOD CAUSE STATEMENT
                        12              This action is likely to involve confidential business, financial, technical,
                        13        proprietary and/or personal information for which the parties believe special
                        14        protection from public disclosure and from use for any purpose other than
                        15        prosecution of this action is warranted. Such confidential and proprietary materials
                        16        and information consist of, among other things: (1) confidential business
                        17        information; (2) proprietary business methods or practices; (3) personal information,
                        18        including personal financial information about customers or applicants, third parties,
                        19        the parties, or an employee of any party to this action; (4) personal information
                        20        regarding any individual's banking or lending relationships, including, without
                        21        limitation, information regarding any individual's loan or credit history; and (5)
                        22        information otherwise generally unavailable to the public, or which may be
                        23        privileged or otherwise protected from disclosure under state or federal statutes,
                        24        court rules, case decisions, or common law. Accordingly, to expedite the flow of
                        25        information, to facilitate the prompt resolution of disputes over confidentiality of
                        26        discovery materials, to adequately protect information the parties are entitled to keep
                        27        confidential, to ensure that the parties are permitted reasonable necessary uses of
                        28
                                                                        2
HINSHAW & CULBERTSON
     11601 Wilshire Blvd.
                            LLP
                                                           STIPULATED PROTECTIVE ORDER
          Suite 800                                                                                        303557335v1 1012378
    Los Angeles, CA 90025
        310-909-8000
                            1     such material in preparation for and in the conduct of trial, to address their handling
                            2     at the end of the litigation, and serve the ends of justice, a protective order for such
                            3     information is justified in this matter. It is the intent of the parties that information
                            4     will not be designated as confidential for tactical reasons and that nothing be so
                            5     designated without a good faith belief that it has been maintained in a confidential,
                            6     non-public manner, and there is good cause why it should not be part of the public
                            7     record of this case.
                            8           C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
                            9           The parties further acknowledge, as set forth in Section 12.3, below, that this
                        10        Stipulated Protective Order does not entitle them to file confidential information
                        11        under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
                        12        and the standards that will be applied when a party seeks permission from the court
                        13        to file material under seal.
                        14              There is a strong presumption that the public has a right of access to judicial
                        15        proceedings and records in civil cases. In connection with non-dispositive motions,
                        16        good cause must be shown to support a filing under seal. See Kamakana v. City and
                        17        County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
                        18        Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
                        19        Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
                        20        require good cause showing), and a specific showing of good cause or compelling
                        21        reasons with proper evidentiary support and legal justification, must be made with
                        22        respect to Protected Material that a party seeks to file under seal. The parties’ mere
                        23        designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
                        24        without the submission of competent evidence by declaration, establishing that the
                        25        material sought to be filed under seal qualifies as confidential, privileged, or
                        26        otherwise protectable—constitute good cause.
                        27
                        28
                                                                         3
HINSHAW & CULBERTSON
     11601 Wilshire Blvd.
                            LLP
                                                            STIPULATED PROTECTIVE ORDER
          Suite 800                                                                                          303557335v1 1012378
    Los Angeles, CA 90025
        310-909-8000
                            1            Further, if a party requests sealing related to a dispositive motion or trial, then
                            2     compelling reasons, not only good cause, for the sealing must be shown, and the
                            3     relief sought shall be narrowly tailored to serve the specific interest to be protected.
                            4     See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
                            5     each item or type of information, document, or thing sought to be filed or introduced
                            6     under seal in connection with a dispositive motion or trial, the party seeking
                            7     protection must articulate compelling reasons, supported by specific facts and legal
                            8     justification, for the requested sealing order. Again, competent evidence supporting
                            9     the application to file documents under seal must be provided by declaration.
                        10               Any document that is not confidential, privileged, or otherwise protectable in
                        11        its entirety will not be filed under seal if the confidential portions can be redacted. If
                        12        documents can be redacted, then a redacted version for public viewing, omitting
                        13        only the confidential, privileged, or otherwise protectable portions of the document,
                        14        shall be filed. Any application that seeks to file documents under seal in their
                        15        entirety should include an explanation of why redaction is not feasible.
                        16        2.     DEFINITIONS
                        17               2.1.   Action: Charla Davis v. Navient Solutions, LLC, Case No. 2:18-CV-
                        18        06506-DSF-JPR.
                        19               2.2.   Challenging Party: a Party or Non-Party that challenges the designation
                        20        of information or items under this Order.
                        21               2.3.   “CONFIDENTIAL” Information or Items: information (regardless of
                        22        how it is generated, stored or maintained) or tangible things that qualify for
                        23        protection under Federal Rule of Civil Procedure 26(c), and as specified above in
                        24        the Good Cause Statement.
                        25               2.4.   Counsel: Outside Counsel of Record and House Counsel (as well as
                        26        their support staff).
                        27
                        28
                                                                         4
HINSHAW & CULBERTSON
     11601 Wilshire Blvd.
                            LLP
                                                            STIPULATED PROTECTIVE ORDER
          Suite 800                                                                                          303557335v1 1012378
    Los Angeles, CA 90025
        310-909-8000
                            1           2.5.   Designating Party: a Party or Non-Party that designates information or
                            2     items that it produces in disclosures or in responses to discovery as
                            3     “CONFIDENTIAL.”
                            4           2.6.   Disclosure or Discovery Material: all items or information, regardless
                            5     of the medium or manner in which it is generated, stored, or maintained (including,
                            6     among other things, testimony, transcripts, and tangible things), that are produced or
                            7     generated in disclosures or responses to discovery in this matter.
                            8           2.7.   Expert: a person with specialized knowledge or experience in a matter
                            9     pertinent to the litigation who has been retained by a Party or its counsel to serve as
                        10        an expert witness or as a consultant in this Action.
                        11              2.8.   House Counsel: attorneys who are employees of a party to this Action.
                        12        House Counsel does not include Outside Counsel of Record or any other outside
                        13        counsel.
                        14              2.9.   Non-Party: any natural person, partnership, corporation, association or
                        15        other legal entity not named as a Party to this action.
                        16              2.10. Outside Counsel of Record: attorneys who are not employees of a party
                        17        to this Action but are retained to represent or advise a party to this Action and have
                        18        appeared in this Action on behalf of that party or are affiliated with a law firm that
                        19        has appeared on behalf of that party, and includes support staff.
                        20              2.11. Party: any party to this Action, including all of its officers, directors,
                        21        employees, consultants, retained experts, and Outside Counsel of Record (and their
                        22        support staffs).
                        23              2.12. Producing Party: a Party or Non-Party that produces Disclosure or
                        24        Discovery Material in this Action.
                        25              2.13. Professional Vendors: persons or entities that provide litigation support
                        26        services (e.g., photocopying, videotaping, translating, preparing exhibits or
                        27
                        28
                                                                         5
HINSHAW & CULBERTSON
     11601 Wilshire Blvd.
                            LLP
                                                            STIPULATED PROTECTIVE ORDER
          Suite 800                                                                                        303557335v1 1012378
    Los Angeles, CA 90025
        310-909-8000
                            1     demonstrations, and organizing, storing, or retrieving data in any form or medium)
                            2     and their employees and subcontractors.
                            3           2.14. Protected Material: any Disclosure or Discovery Material that is
                            4     designated as “CONFIDENTIAL.”
                            5           2.15. Receiving Party: a Party that receives Disclosure or Discovery Material
                            6     from a Producing Party.
                            7     3.    SCOPE
                            8           The protections conferred by this Stipulation and Order cover not only
                            9     Protected Material (as defined above), but also (1) any information copied or
                        10        extracted from Protected Material; (2) all copies, excerpts, summaries, or
                        11        compilations of Protected Material; and (3) any testimony, conversations, or
                        12        presentations by Parties or their Counsel that might reveal Protected Material. Any
                        13        use of Protected Material at trial shall be governed by the orders of the trial judge.
                        14        This Order does not govern the use of Protected Material at trial.
                        15        4.    DURATION
                        16              Once a case proceeds to trial, information that was designated as
                        17        CONFIDENTIAL or maintained pursuant to this protective order used or introduced
                        18        as an exhibit at trial becomes public and will be presumptively available to all
                        19        members of the public, including the press, unless compelling reasons supported by
                        20        specific factual findings to proceed otherwise are made to the trial judge in advance
                        21        of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
                        22        showing for sealing documents produced in discovery from “compelling reasons”
                        23        standard when merits-related documents are part of court record). Accordingly, the
                        24        terms of this protective order do not extend beyond the commencement of the trial.
                        25        5.    DESIGNATING PROTECTED MATERIAL
                        26              5.1.   Exercise of Restraint and Care in Designating Material for Protection.
                        27        Each Party or Non-Party that designates information or items for protection under
                        28
                                                                         6
HINSHAW & CULBERTSON
     11601 Wilshire Blvd.
                            LLP
                                                            STIPULATED PROTECTIVE ORDER
          Suite 800                                                                                       303557335v1 1012378
    Los Angeles, CA 90025
        310-909-8000
                            1     this Order must take care to limit any such designation to specific material that
                            2     qualifies under the appropriate standards. The Designating Party must designate for
                            3     protection only those parts of material, documents, items or oral or written
                            4     communications that qualify so that other portions of the material, documents, items
                            5     or communications for which protection is not warranted are not swept unjustifiably
                            6     within the ambit of this Order.
                            7           Mass, indiscriminate or routinized designations are prohibited. If it comes to a
                            8     Designating Party’s attention that information or items that it designated for
                            9     protection do not qualify for protection, that Designating Party must promptly notify
                        10        all other Parties that it is withdrawing the inapplicable designation.
                        11              5.2.   Manner and Timing of Designations. Except as otherwise provided in
                        12        this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                        13        stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                        14        under this Order must be clearly so designated before the material is disclosed or
                        15        produced.
                        16              Designation in conformity with this Order requires:
                        17                     (a)    for information in documentary form (e.g., paper or electronic
                        18        documents, but excluding transcripts of depositions or other pretrial or trial
                        19        proceedings), that the Producing Party affix at a minimum, the legend
                        20        “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
                        21        contains protected material. If only a portion of the material on a page qualifies for
                        22        protection, the Producing Party also must clearly identify the protected portion(s)
                        23        (e.g., by making appropriate markings in the margins).
                        24              A Party or Non-Party that makes original documents available for inspection
                        25        need not designate them for protection until after the inspecting Party has indicated
                        26        which documents it would like copied and produced. During the inspection and
                        27        before the designation, all of the material made available for inspection shall be
                        28
                                                                         7
HINSHAW & CULBERTSON
     11601 Wilshire Blvd.
                            LLP
                                                            STIPULATED PROTECTIVE ORDER
          Suite 800                                                                                        303557335v1 1012378
    Los Angeles, CA 90025
        310-909-8000
                            1     deemed “CONFIDENTIAL.” After the inspecting Party has identified the
                            2     documents it wants copied and produced, the Producing Party must determine which
                            3     documents, or portions thereof, qualify for protection under this Order. Then, before
                            4     producing the specified documents, the Producing Party must affix the
                            5     “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
                            6     portion of the material on a page qualifies for protection, the Producing Party also
                            7     must clearly identify the protected portion(s) (e.g., by making appropriate markings
                            8     in the margins).
                            9                     (b)   for testimony given in depositions that the Designating Party
                        10        identifies the Disclosure or Discovery Material on the record, before the close of the
                        11        deposition all protected testimony.
                        12                        (c)   for information produced in some form other than documentary
                        13        and for any other tangible items, that the Producing Party affix in a prominent place
                        14        on the exterior of the container or containers in which the information is stored the
                        15        legend “CONFIDENTIAL.” If only a portion or portions of the information
                        16        warrants protection, the Producing Party, to the extent practicable, shall identify the
                        17        protected portion(s).
                        18                 5.3.   Inadvertent Failures to Designate. If timely corrected, an inadvertent
                        19        failure to designate qualified information or items does not, standing alone, waive
                        20        the Designating Party’s right to secure protection under this Order for such material.
                        21        Upon timely correction of a designation, the Receiving Party must make reasonable
                        22        efforts to assure that the material is treated in accordance with the provisions of this
                        23        Order.
                        24        6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
                        25                 6.1.   Timing of Challenges.    Any Party or Non-Party may challenge a
                        26        designation of confidentiality at any time that is consistent with the Court’s
                        27        Scheduling Order.
                        28
                                                                           8
HINSHAW & CULBERTSON
     11601 Wilshire Blvd.
                            LLP
                                                              STIPULATED PROTECTIVE ORDER
          Suite 800                                                                                         303557335v1 1012378
    Los Angeles, CA 90025
        310-909-8000
                            1           6.2.   Meet and Confer. The Challenging Party shall initiate the dispute
                            2     resolution process under Local Rule 37.1 et seq.
                            3           6.3.   The burden of persuasion in any such challenge proceeding shall be on
                            4     the Designating Party. Frivolous challenges, and those made for an improper
                            5     purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                            6     parties) may expose the Challenging Party to sanctions. Unless the Designating
                            7     Party has waived or withdrawn the confidentiality designation, all parties shall
                            8     continue to afford the material in question the level of protection to which it is
                            9     entitled under the Producing Party’s designation until the Court rules on the
                        10        challenge.
                        11        7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                        12              7.1.   Basic Principles. A Receiving Party may use Protected Material that is
                        13        disclosed or produced by another Party or by a Non-Party in connection with this
                        14        Action only for prosecuting, defending or attempting to settle this Action. Such
                        15        Protected Material may be disclosed only to the categories of persons and under the
                        16        conditions described in this Order. When the Action has been terminated, a
                        17        Receiving Party must comply with the provisions of Section 13 below (FINAL
                        18        DISPOSITION).
                        19              Protected Material must be stored and maintained by a Receiving Party at a
                        20        location and in a secure manner that ensures that access is limited to the persons
                        21        authorized under this Order.
                        22              7.2.   Disclosure of “CONFIDENTIAL” Information or Items.                    Unless
                        23        otherwise ordered by the court or permitted in writing by the Designating Party, a
                        24        Receiving    Party   may       disclose   any   information   or   item      designated
                        25        “CONFIDENTIAL” only to:
                        26
                        27
                        28
                                                                        9
HINSHAW & CULBERTSON
     11601 Wilshire Blvd.
                            LLP
                                                           STIPULATED PROTECTIVE ORDER
          Suite 800                                                                                         303557335v1 1012378
    Los Angeles, CA 90025
        310-909-8000
                            1                  (a)   the Receiving Party’s Outside Counsel of Record in this Action,
                            2     as well as employees of said Outside Counsel of Record to whom it is reasonably
                            3     necessary to disclose the information for this Action;
                            4                  (b)   the officers, directors, and employees (including House Counsel)
                            5     of the Receiving Party to whom disclosure is reasonably necessary for this Action;
                            6                  (c)   Experts (as defined in this Order) of the Receiving Party to
                            7     whom disclosure is reasonably necessary for this Action and who have signed the
                            8     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                            9                  (d)   the court and its personnel;
                        10                     (e)   court reporters and their staff;
                        11                     (f)   professional jury or trial consultants, mock jurors, and
                        12        Professional Vendors to whom disclosure is reasonably necessary for this Action and
                        13        who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                        14                     (g)   the author or recipient of a document containing the information
                        15        or a custodian or other person who otherwise possessed or knew the information;
                        16                     (h)   during their depositions, witnesses, and attorneys for witnesses,
                        17        in the Action to whom disclosure is reasonably necessary provided: (1) the deposing
                        18        party requests that the witness sign the form attached as Exhibit A hereto; and (2)
                        19        they will not be permitted to keep any confidential information unless they sign the
                        20        “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                        21        agreed by the Designating Party or ordered by the court. Pages of transcribed
                        22        deposition testimony or exhibits to depositions that reveal Protected Material may
                        23        be separately bound by the court reporter and may not be disclosed to anyone except
                        24        as permitted under this Stipulated Protective Order; and
                        25                     (i)   any mediator or settlement officer, and their supporting
                        26        personnel, mutually agreed upon by any of the parties engaged in settlement
                        27        discussions or appointed by the Court.
                        28
                                                                        10
HINSHAW & CULBERTSON
     11601 Wilshire Blvd.
                            LLP
                                                           STIPULATED PROTECTIVE ORDER
          Suite 800                                                                                      303557335v1 1012378
    Los Angeles, CA 90025
        310-909-8000
                            1     8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                            2            IN OTHER LITIGATION
                            3            If a Party is served with a subpoena or a court order issued in other litigation
                            4     that compels disclosure of any information or items designated in this Action as
                            5     “CONFIDENTIAL,” that Party must:
                            6                   (a)   promptly notify in writing the Designating Party. Such
                            7     notification shall include a copy of the subpoena or court order unless prohibited by
                            8     law;
                            9                   (b)   promptly notify in writing the party who caused the subpoena or
                        10        order to issue in the other litigation that some or all of the material covered by the
                        11        subpoena or order is subject to this Protective Order. Such notification shall include
                        12        a copy of this Stipulated Protective Order; and
                        13                      (c)   cooperate with respect to all reasonable procedures sought to be
                        14        pursued by the Designating Party whose Protected Material may be affected.
                        15               If the Designating Party timely seeks a protective order, the Party served with
                        16        the subpoena or court order shall not produce any information designated in this
                        17        action as “CONFIDENTIAL” before a determination by the court from which the
                        18        subpoena or order issued, unless the Party has obtained the Designating Party’s
                        19        permission.    Nothing in this order should be construed as allowing a party to
                        20        disobey a lawful court order or other process.
                        21        9.     A   NON-PARTY’S         PROTECTED          MATERIAL      SOUGHT        TO       BE
                        22               PRODUCED IN THIS LITIGATION
                        23               The terms of this Order are applicable to information produced by a Non-
                        24        Party in this Action and designated as “CONFIDENTIAL.” Such information
                        25        produced by Non-Parties in connection with this litigation is protected by the
                        26        remedies and relief provided by this Order. Nothing in these provisions should be
                        27        construed as prohibiting a Non-Party from seeking additional protections.
                        28
                                                                         11
HINSHAW & CULBERTSON
     11601 Wilshire Blvd.
                            LLP
                                                            STIPULATED PROTECTIVE ORDER
          Suite 800                                                                                        303557335v1 1012378
    Los Angeles, CA 90025
        310-909-8000
                            1     10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                            2           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                            3     Protected Material to any person or in any circumstance not authorized under this
                            4     Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                            5     writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                            6     to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                            7     persons to whom unauthorized disclosures were made of all the terms of this Order,
                            8     and (d) request such person or persons to execute the “Acknowledgment and
                            9     Agreement to Be Bound” that is attached hereto as Exhibit A.
                        10        11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                        11              PROTECTED MATERIAL
                        12              When a Producing Party gives notice to Receiving Parties that certain
                        13        inadvertently produced material is subject to a claim of privilege or other protection,
                        14        the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                        15        Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                        16        may be established in an e-discovery order that provides for production without
                        17        prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
                        18        as the parties reach an agreement on the effect of disclosure of a communication or
                        19        information covered by the attorney-client privilege or work product protection, the
                        20        parties may incorporate their agreement in the stipulated protective order submitted
                        21        to the court provided the Court so allows.
                        22        12.   MISCELLANEOUS
                        23              12.1. Right to Further Relief. Nothing in this Order abridges the right of any
                        24        person to seek its modification by the Court in the future.
                        25              12.2. Right to Assert Other Objections. By stipulating to the entry of this
                        26        Protective Order, no Party waives any right it otherwise would have to object to
                        27        disclosing or producing any information or item on any ground not addressed in this
                        28
                                                                        12
HINSHAW & CULBERTSON
     11601 Wilshire Blvd.
                            LLP
                                                           STIPULATED PROTECTIVE ORDER
          Suite 800                                                                                        303557335v1 1012378
    Los Angeles, CA 90025
        310-909-8000
                            1     Stipulated Protective Order. Similarly, no Party waives any right to object on any
                            2     ground to use in evidence of any of the material covered by this Protective Order.
                            3           12.3. Filing Protected Material. A Party that seeks to file under seal any
                            4     Protected Material must comply with Local Civil Rule 79-5. Protected Material may
                            5     only be filed under seal pursuant to a court order authorizing the sealing of the
                            6     specific Protected Material at issue. If a Party’s request to file Protected Material
                            7     under seal is denied by the court, then the Receiving Party may file the information
                            8     in the public record unless otherwise instructed by the court.
                            9     13.   FINAL DISPOSITION
                        10              Within 60 days of the final disposition of this Action, each Receiving Party
                        11        must return all Protected Material to the Producing Party or destroy such material.
                        12        As used in this subdivision, “all Protected Material” includes all copies, abstracts,
                        13        compilations, summaries, and any other format reproducing or capturing any of the
                        14        Protected Material. Whether the Protected Material is returned or destroyed, the
                        15        Receiving Party must submit a written certification to the Producing Party (and, if
                        16        not the same person or entity, to the Designating Party) by the 60 day deadline that
                        17        (1) identifies (by category, where appropriate) all the Protected Material that was
                        18        returned or destroyed and (2) affirms that the Receiving Party has not retained any
                        19        copies, abstracts, compilations, summaries or any other format reproducing or
                        20        capturing any of the Protected Material.
                        21
                                  ///
                        22
                                  ///
                        23
                                  ///
                        24
                                  ///
                        25
                                  ///
                        26
                                  ///
                        27
                                  ///
                        28
                                                                        13
HINSHAW & CULBERTSON
     11601 Wilshire Blvd.
                            LLP
                                                           STIPULATED PROTECTIVE ORDER
          Suite 800                                                                                       303557335v1 1012378
    Los Angeles, CA 90025
        310-909-8000
                            1     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                            2
                            3     DATED: April 25, 2019                 HINSHAW & CULBERTSON LLP
                            4
                                                                    By: /s/Ashley M. Brettingen
                            5                                           Dennis N. Lueck, Jr.
                                                                        Ashley M. Brettingen
                            6                                           Attorneys for Defendant
                                                                        NAVIENT SOLUTIONS, LLC
                            7
                            8
                                  DATED: April 25, 2019                 The Law Offices of Jeffrey Lohman, PC
                            9
                        10                                          By: /s/ Jeremy Branch
                                                                        Jeremy Branch
                        11                                              Attorneys for Plaintiff
                                                                        CHARLA DAVIS
                        12
                        13
                        14
                                  FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                        15
                        16
                                  DATED: May 1, 2019
                        17
                        18
                        19
                        20        HON. JEAN P. ROSENBLUTH
                        21        United States Magistrate Judge

                        22
                        23
                        24
                        25
                        26
                        27
                        28
                                                                      14
HINSHAW & CULBERTSON
     11601 Wilshire Blvd.
                            LLP
                                                         STIPULATED PROTECTIVE ORDER
          Suite 800                                                                               303557335v1 1012378
    Los Angeles, CA 90025
        310-909-8000
                            1                                          EXHIBIT A
                            2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                            3           I, _____________________________ [print or type full name], of
                            4     _________________ [print or type full address], declare under penalty of perjury
                            5     that I have read in its entirety and understand the Stipulated Protective Order that
                            6     was issued by the United States District Court for the Central District of California
                            7     on [date] in the case of Charla Davis v. Navient Solutions, LLC, Case No. 2:18-CV-
                            8     06506-DSF-JPR. I agree to comply with and to be bound by all the terms of this
                            9     Stipulated Protective Order and I understand and acknowledge that failure to so
                        10        comply could expose me to sanctions and punishment in the nature of contempt. I
                        11        solemnly promise that I will not disclose in any manner any information or item that
                        12        is subject to this Stipulated Protective Order to any person or entity except in strict
                        13        compliance with the provisions of this Order. I further agree to submit to the
                        14        jurisdiction of the United States District Court for the Central District of California
                        15        for enforcing the terms of this Stipulated Protective Order, even if such enforcement
                        16        proceedings    occur   after   termination     of    this   action.    I     hereby     appoint
                        17        __________________________            [print        or      type      full      name]           of
                        18        _______________________________________ [print or type full address and
                        19        telephone number] as my California agent for service of process in connection with
                        20        this action or any proceedings related to enforcement of this Stipulated Protective
                        21        Order.
                        22        Date: ______________________________________
                        23        City and State where sworn and signed: _________________________________
                        24        Printed name: _______________________________
                        25        Signature: __________________________________
                        26
                        27
                        28
                                                                        15
HINSHAW & CULBERTSON
     11601 Wilshire Blvd.
                            LLP
                                                           STIPULATED PROTECTIVE ORDER
          Suite 800                                                                                               303557335v1 1012378
    Los Angeles, CA 90025
        310-909-8000
